                                                                                            Filed
                                                                     12/30/2020
    Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 1 of 19      2:27 PM
                                                                                    Patti L. Henry District Clerk
                                                                                    Chambers County, Texas

                                        20DCV0888                          By:______________________ Deputy
                            CAUSE NO. ______________________

 BLESSEDVU, LLC DBA AMERICAS BEST §                          IN THE DISTRICT COURT
 VALUE INN AND SUITES,            §
       Plaintiff,                 §
                                  §
 v.                               §                          ____ JUDICIAL DISTRICT
                                  §
 PALOMAR SPECIALTY                §
 INSURANCE COMPANY,               §
        Defendant.                §                          CHAMBERS COUNTY, TEXAS

                           PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, Blessedvu, LLC dba Americas Best Value Inn and Suites files this Original

Petition against Defendant, Palomar Specialty Insurance Company and would respectfully show

the Court the following:

                                      I. DISCOVERY LEVEL

       Pursuant to Rule 190 of the Texas Rules of Civil Procedure, Plaintiff intends to conduct

discovery under Level 3.

                                           II. VENUE

       Venue is appropriate in Chambers County, Texas because all or part of the conduct giving

rise to the causes of action were committed in Chambers County, Texas and the property which is

the subject of this suit are located in Chambers County, Texas.

                                          III. PARTIES

       Plaintiff, Blessedvu, LLC dba Americas Best Value Inn and Suites owns the buildings and

other improvements comprising the property located at 134 Spur 5, Winnie, TX 77665, which is

located in Chambers County, Texas, and are at issue in this lawsuit (“the Property”).




                                           Page 1 of 12


                                          EXHIBIT 2
    Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 2 of 19




Defendant, Palomar Specialty Insurance Company (“Insurance Defendant”) is an insurance

company regularly engaged in the business of insurance in the State of Texas. The insurance

business done by Insurance Defendant in Texas includes, but is not limited to, the following:

       •       the making and issuing of contracts of insurance with Plaintiff;

       •       the taking or receiving of applications for insurance, including Plaintiff’s
               application for insurance;

       •       the receiving or collection of premiums, commissions, membership fees,
               assessments, dues or other consideration for any insurance or any part thereof,
               including any such consideration or payments from Plaintiff; and

       •       the issuance or delivery of contracts of insurance to residents of this state or a
               person authorized to do business in this state, including Plaintiff.

       Defendant PALOMAR SPECIALTY INSURANCE COMPANY may be served with

process by serving its registered agent for service: CT Corporation System, 19999 Bryan Street,

Suite 900, Dallas, Texas 75201-3140. Plaintiff requests that citation be issued and that service

be made by certified mail, return receipt requested.

                          IV. NATURE OF THE CASE; RELIEF SOUGHT

       This is a first-party insurance case stemming from extensive damage to Plaintiff’s Property

caused by Tropical Storm Imelda on or about September 19, 2019. Plaintiff seeks damages for

breach of contract, violations of the Texas Insurance Code, and common law bad faith. Plaintiff

also seeks its attorney’s fees, statutory penalties, exemplary damages, costs of court, and pre- and

post-judgment interest. As required by Rule 47 of the Texas Rules of Civil Procedure, Plaintiff

seeks monetary relief over $1,000,000.




                                            Page 2 of 12
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 3 of 19




                                       V. BACKGROUND FACTS

          Plaintiff owns the Property located at 134 Spur 5, Winnie, TX 77665. Plaintiff’s Property

is covered by a policy of insurance, Policy No. CPARP-XX-XXXXXXX-00 issued by Palomar

Specialty Insurance Company (the “Policy”). The Policy covered Plaintiff’s Property against

losses by caused by a Named Storm, wind and water damage, and other perils.

          As the consequence of a storm on or about September 19, 2019, Plaintiff’s Property

sustained extensive damage.

          Plaintiff gave timely notice to Insurance Defendant, and has performed all conditions

precedent to its recovery under the Policy.

          Defendant assigned the claim to an adjuster(s) to investigate, report on and adjust the

losses.

          Plaintiff provided all requested information to the adjuster(s) and opportunities for the

adjuster(s) to inspect the property.

          Plaintiff has suffered property damage which Defendant has failed and refused to pay

Plaintiff in accordance with its promises under the Policy. Rather than conducting a complete, full

and fair investigation, Defendant conducted a results-oriented investigation designed to

undervalue the claim, and further violated the terms of the insurance policy by failing to pay for

all of the covered damage caused by the storm.

          During its investigation of Plaintiff’s losses, Defendant retained Unified Building Sciences

& Engineering, Inc. to investigate Plaintiff’s claim, including whether the roof and interior of the

Property had been damaged by Tropical Storm Imelda. Defendant and Unified Building Sciences

& Engineering, Inc. conducted a results-oriented, myopic investigation to conclude that although

significant water had entered the building envelope, the storm did not damage the roof, thereby




                                              Page 3 of 12
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 4 of 19




drastically reducing Defendant’s exposure under the policy.              By contrast, Plaintiff’s own

independent engineers and estimator concluded that the roofing systems had sustained extensive

damage, including storm-created openings which allowed water intrusions into the interior,

requiring replacement of the roofs, interior and other repairs.

        Defendant has failed to make an attempt to settle Plaintiff’s claim in a fair manner, although

its liability to the Plaintiff under the Policy is without dispute. This conduct is a violation of Tex.

Ins. Code Sec. 541.060(a)(2)(A).

        Defendant failed to promptly provide to a policyholder a reasonable explanation of the

basis in the policy, in relation to the facts or applicable law, for its denial of Plaintiff’s claim. This

conduct is a violation of Tex. Ins. Code Section 541.060(a)(3).

        Defendant refused to fully compensate Plaintiff under the terms of the Policy and failed to

conduct a reasonable investigation. Insurance Defendant and its adjuster(s) performed a result-

oriented investigation of Plaintiff’s claim which resulted in an unfair, biased and inequitable

evaluation of Plaintiff’s losses. This conduct is a violation of Tex. Ins. Code Sec. 541.060(a)(7).

        Defendant and its adjuster failed to accept or deny Plaintiff’s full and entire claim within

the time period mandated by statute. This conduct is a violation of Tex. Ins. Code Sec. 542.056.

        Defendant and its adjuster forced Plaintiff to file this suit by offering substantially less than

the amount of covered damages. This conduct violates Texas Insurance Code § 542.003(b)(5) and

28 TAC § 21.203(5).

        Defendant failed to meet its obligation under the Texas Insurance Code regarding payment

of the claim without delay. This conduct is a violation of Tex. Ins. Code Sec. 542.058.




                                               Page 4 of 12
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 5 of 19




                                VI. CLAIMS AGAINST DEFENDANT

       Declaratory Judgment. Plaintiff re-alleges the foregoing paragraphs. Pursuant to the

Texas Declaratory Judgment Act, Plaintiff seeks a declaration that the Policy provides coverage

for the cost to repair the damaged property and personal property, less only a deductible, among

other things. In the alternative, Plaintiff asserts that the Policy is ambiguous and must be

interpreted in favor of coverage and against Defendant.

       Breach of Contract. Plaintiff re-alleges the foregoing paragraphs. The acts and omissions

of Defendant and its agents constitute a breach and/or anticipatory breach of Defendant’s contract

with Plaintiff. Plaintiff has satisfied all conditions precedent to the fulfillment of its contractual

demands. Accordingly, Plaintiff brings an action for breach of contract against Defendant pursuant

to Texas statutory and common law, including Chapter 38 of the Texas Civil Practice and

Remedies Code, and seeks all of its damages for such breach, including actual damages,

consequential damages, attorneys’ fees, prejudgment interest, other litigation expenses and costs

of court.

       Violations of the Texas Insurance Code. Plaintiff re-alleges the foregoing paragraphs.

At all pertinent times, Defendant was engaged in the business of insurance as defined by the Texas

Insurance Code. The acts and omissions of Defendant and its agents constitute one or more

violations of the Texas Insurance Code. More specifically, Defendant has, among other violations,

violated the following provisions of the Code:

            1. Insurance Code chapter 542, the Prompt Payment Act.

            2. Insurance Code § 541.060 by, among other things:

               •   failing to attempt in good faith to effectuate a prompt, fair, and equitable
                   settlement of a claim with respect to which their liability has become reasonably
                   clear;




                                             Page 5 of 12
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 6 of 19




                 •   failing to promptly provide a reasonable explanation of the basis in law or fact
                     for the denial of Plaintiff’s claim; and/or

                 •   refusing to pay Plaintiff’s claim without conducting a reasonable investigation.

          As a result of the foregoing conduct, which was and is the producing cause(s) of injury and

damage to Plaintiff, Plaintiff has suffered damages including, without limitation, actual damages,

economic damages, and consequential damages. Moreover, one or more of the foregoing acts or

omissions were “knowingly” made, entitling Plaintiff to seek treble damages pursuant to the

Insurance Code. Defendant also has violated the Prompt Payment Act, and Plaintiff seeks statutory

damages as a penalty, plus reasonable and necessary attorney’s fees incurred as a result of these

violations.

          “Common Law Bad Faith.” Plaintiff re-alleges the foregoing paragraphs. Plaintiff is

covered by the Policy, and Defendant is required to take reasonable actions in handling Plaintiff’s

claim. Defendant’s actions were unreasonable under the circumstances. Defendant failed to deal

fairly and act in good faith toward Plaintiff in handling Plaintiff’s claim. Defendant’s breach of

the duty of good faith and fair dealing was the direct or proximate cause of damages sustained by

Plaintiff.

          Specifically, Defendant has refused to pay or delayed in paying a claim after liability has

become reasonably clear. Insurance Defendant has refused to pay, delayed in paying or offered

grossly inadequate and unconscionable sums to settle the claims submitted by Plaintiff. This

constitutes a breach of its common law duty of good faith and fair dealing; i.e., it is acting in “bad

faith”.

          Moreover, Defendant has “investigated” and “adjusted” Plaintiff’s claim in a malicious,

intentional, and/or grossly negligent fashion, with disregard for its duty to deal fairly and act in




                                              Page 6 of 12
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 7 of 19




good faith with its insured. Accordingly, Plaintiff is entitled to extra-contractual damages,

including exemplary damages.

       Plaintiff has sustained serious damage to Plaintiff’s Property as a result of Defendant’s

refusal to honor the Policy. Defendant is well aware that its actions involve an extreme risk that

Plaintiff will suffer financial damage as a result of its refusal to honor its obligations, yet it is

consciously indifferent to Plaintiff’s rights. Plaintiff is entitled to recover its actual damages,

consequential damages, punitive damages, and pre- and post-judgment interest.

       Attorney’s fees. Plaintiff re-alleges the foregoing paragraphs. Plaintiff has been required

to engage the services of the undersigned attorneys and has agreed to pay its attorneys a reasonable

fee for services expended and to be expended in the prosecution of its claims against Insurance

Defendant through the trial court and all levels of the appellate process. Plaintiff seeks the recovery

of all of its attorney’s fees and expenses.

       With respect to all causes of action asserted herein, Plaintiff seeks the recovery of

prejudgment and post-judgment interest.

                                   VII. CONDITIONS PRECEDENT

       All conditions precedent for Plaintiff to recover under the Policy have been or will be met.

                                        VIII. JURY DEMAND

       Plaintiff requests that a jury be convened to try the factual issues in this action.

    IX.     PLAINTIFF’S REQUEST FOR DISCLOSURE TO DEFENDANT PALOMAR SPECIALTY
                                    INSURANCE COMPANY

       Pursuant to the Texas Rules of Civil Procedure 194, Defendant, Palomar Specialty

Insurance Company is requested to disclose, within 50 days of service of this Request, the

information or material described in Rule 194.2(a)-(i) and (l).




                                              Page 7 of 12
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 8 of 19




    X. PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT PALOMAR
                               SPECIALTY INSURANCE COMPANY

       Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff serves this First Set

of Requests for Production to Defendant, Palomar Specialty Insurance Company, and Defendant

is requested to, within 50 days of service of this First Set of Requests for Production, provide

written responses, including all responsive items, to Plaintiff’s counsel, Matthew R. Pearson and

Carrie D. Holloway of Pearson Legal, P.C., located at 425 Soledad, Suite 600, San Antonio, Texas

78205. Pursuant to Rule 196.3 of the Texas Rules of Civil Procedure, Defendant Palomar

Specialty Insurance Company is to produce responsive documents either as they are kept in the

usual course of business or organized and labeled to correspond with the categories in the requests.

       The below definitions are incorporated into Plaintiff’s First Set of Requests for Production,

and Plaintiff relies on these definitions to clarify the language contained herein.

       As to each of the specific Requests for Production, Plaintiff is NOT seeking documents

and tangible things which are consulting-only expert privileged, attorney-client privileged and/or

privileged work product.

                                            Definitions

       A.      Pursuant to Rule 192.3(b) of the Texas Rules of Civil Procedure, “Documents and

Tangible Things” means:       documents and tangible things (including papers, books, accounts,

drawings, graphs, charts, photographs, electronic or videotape recordings, data, and data

compilations) and specifically includes, but is not limited to, data or information that exists in

electronic or magnetic form. Regarding any responsive data or information that exists in electronic

or magnetic form, Plaintiff hereby requests that such data or information be produced in its Native

format with an accompanying load file to provide all corresponding metadata, attachments, and




                                             Page 8 of 12
       Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 9 of 19




enclosures. Please see the attached Exhibit 1 for further instructions on the form of production of

ESI.

           B.   “You” and “Your” means the party to whom these requests are directed.

         C.     “Plaintiff’s Property” means the buildings and other improvements located at 134

Spur 5, Winnie, Texas 77665, and insured by Insurance Defendant and at issue in Plaintiff’s

lawsuit.

           D.   “Claim File” means the Documents and Tangible Things that comprise and

evidence the investigation, handling, and coverage decision(s) regarding the claim and losses

regarding Plaintiff’s Property made the basis of this lawsuit which were performed by Defendant,

Palomar Specialty Insurance Company and/or its authorized agents and representatives.

         E.     “Underwriting File” means the Documents and Tangible Things that comprise and

evidence the evaluation of Plaintiff’s Property was performed by Defendant, Palomar Specialty

Insurance Company and/or its authorized agents and representatives prior to insuring the property

and/or at any time subsequent to Your original decision to insure Plaintiff’s Property.

         F.     “Policy” means Policy No. CPARP-XX-XXXXXXX-00 issued by Palomar Specialty

Insurance Company to Plaintiff insuring Plaintiff’s Property.

                                   PRODUCTION REQUESTS

   1. Produce the complete Claim File regarding the losses and claims made the basis of this

         lawsuit.

   2. Produce the complete Underwriting File.

   3. Produce all Documents and Tangible Things                  comprising and/or evidencing

         communications by and between You and Your agents, adjusters, employees, and/or

         representatives regarding Plaintiff’s Property.




                                              Page 9 of 12
Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 10 of 19




4. Produce all Documents and Tangible Things                  comprising and/or evidencing

   communications by and between You and Your agents, adjusters, employees, and/or

   representatives regarding the losses and claim forming the basis of this lawsuit.

5. Produce all Documents and Tangible Things comprising the application(s) for insurance

   seeking coverage of Plaintiff’s Property which were submitted by or on behalf of Plaintiff

   to You and/or Your agents and/or representatives.

6. Produce all Documents and Tangible Things comprising and/or evidencing any notes, logs,

   opinions, statements and/or inspections created by,         made by, provided to, and/or

   considered by You during the application process(es) for the application(s) for insurance

   made by Plaintiff to You and/or Your agents and/or representatives.

7. Produce all Documents and Tangible Things sent to or received from Donald B. Pool, P.E.

   and/or any other persons of Unified Building Sciences & Engineering, Inc. as part of Your

   handling, investigation and/or determination of the losses and claim forming the basis of

   this lawsuit.

8. Produce Unified Building Sciences & Engineering, Inc.’s complete file regarding its

   investigation of Plaintiff’s Property and the loss forming the basis of this lawsuit.

9. Produce all photos and video recordings of Plaintiff’s Property taken by You and/or Your

   agents, adjusters, employees, and/or or representatives.

10. Produce all Documents and Tangible evidencing and/or establishing the date upon which

   You first anticipated this litigation.

                                        XI. PRAYER

   WHEREFORE, Plaintiff seeks the following relief:




                                            Page 10 of 12
    Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 11 of 19




        A.     the Court’s declaration that the Policy provides coverage for the damage to

Plaintiff’s property, less only a deductible;

        B.     alternatively, a ruling that the Policy is ambiguous and must be interpreted in favor

of coverage and in favor of Plaintiff;

        C.     damages against Defendant for breach of contract, including actual damages,

consequential damages, attorneys’ fees, pre- and post-judgment interest, other litigation expenses,

enhanced damages, and costs of court;

        D.     damages against Defendant for violations of the Texas Insurance Code, including

without limitation economic damages, actual damages, consequential damages, treble damages,

and reasonable and necessary attorneys’ fees;

        E.     damages against Defendant for common law breach of the duty of good faith and

fair dealing, including actual damages, consequential damages, exemplary damages, and pre- and

post-judgment interest;

        F.      statutory damages, including the applicable percentage of damages penalty for

violations of the Prompt Payment Act; and

        G.     any and all other relief and rulings to which Plaintiff may be legally or equitably

entitled.




                                                  Respectfully submitted,




                                         BY:      _______________________
                                                  MATTHEW R. PEARSON
                                                  State Bar No. 00788173



                                                Page 11 of 12
Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 12 of 19




                                mpearson@pearsonlegalpc.com
                                CARRIE D. HOLLOWAY
                                State Bar No. 24028270
                                cholloway@pearsonlegalpc.com
                                PEARSON LEGAL, P.C.
                                425 Soledad, Suite 600
                                San Antonio, Texas 78205
                                Telephone: (210) 732-7766
                                Facsimile: (210) 229-9277

                               ATTORNEYS FOR PLAINTIFF,
                               BLESSEDVU, LLC DBA AMERICAS BEST
                               VALUE INN AND SUITES




                              Page 12 of 12
Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 13 of 19




                 EXHIBIT “1”
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 14 of 19


              REQUESTED FORMS AND FORMAT FOR DOCUMENT PRODUCTION

1.     Electronic Production of Paper Documents as Static Images
       To the extent we have requested the production of documents maintained in the
       ordinary course of business as paper, we request that such paper documents be
       scanned and produced as static images in the following format:
          a. Single page Black & White, Group 4 Tagged Image File Format (.TIF or .TIFF) files
             at 300 x 300 dpi resolution and 8.5 x 11 inch page size; provided, however, if a
             color image is produced in black and white, we reserve the right to request
             Producing Party to produce the original, color image, as single page, color Joint
             Photographic Experts Group (.JPEG or .JPG) file.
          b. The appropriate load/unitization files in accordance with attached Exhibit A and
             consistent with the specifications for such files set forth in Section 5, below
             (NOTE: we reserve the right to request reproduction of load/unitization files
             where improper unitization is excessive).
          c. A unique Bates number shall be assigned to each page, and branded in the lower
             right‐hand corner of the page, but shall not obscure any part of the underlying
             image.
          d. Any proper confidentiality or other endorsements shall be branded on the lower
             left‐hand corner of the page, and shall not obscure any part of the underlying
             image.
          e. All single page static image file names should match the unique Bates number
             assigned to and branded on the static image as provided above.
          f. We request the Producing Party also produce searchable optical character
             recognition (“OCR”) text of scanned paper documents consistent with the
             specifications for Searchable Text set forth in Section 4, below.
2.     Production of ESI in Native File Format
       To the extent we have requested the production of documents maintained in the
       ordinary course of business as ESI in the following forms, we request the following ESI
       be produced in its native file format:
             Spreadsheet formatted document (e.g., Microsoft Excel Files)
             Presentation formatted documents (e.g., Microsoft PowerPoint Files)
             Photographic or graphics images, video or audio files (non‐trivial) (e.g., .jpg,
              .jpeg, .raw, .png, .dwg, .mp3, .mpeg, .avi, .dvi Files)
             Transferable databases (e.g., Microsoft Access Files)
             Project tracking documents (e.g., Microsoft Project)
       Any produced native file should include a unique Bates number.
       For each produced native file, we request you produce a static image placersheet
       indicating the unique Bates number for the corresponding native file and stating that
       the document was produced in native format. The extracted text for the native file


                                                                                                 Page 1
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 15 of 19


       should be included in the production of Searchable Text consistent with the
       specifications in Section 4, below.
3.     Production of ESI as Static Images
       To the extent we have requested the production of documents maintained in the
       ordinary course of business as ESI, but not in a native file format specified in Section 2,
       above, or for ESI that needs to redacted in accordance with Section 7, below, we
       request any such documents be produced as static images in the following format:
           a. Single page Black & White, Group 4 Tagged Image File Format (.TIF or .TIFF) files
              at 300 x 300 dpi resolution and 8.5 x 11 inch page size; provided, however, if a
              color image is produced in black and white, we reserve the right to request
              Producing Party to produce the original, color image, as single page, color Joint
              Photographic Experts Group (.JPEG or .JPG) file.

           b. The appropriate load/unitization files in accordance with attached Exhibit B and
              consistent with the specifications for such files set forth in Section 5.
           c. A unique Bates number shall be assigned to each page, and shall be branded in
              the lower right‐hand corner of the page, but shall not obscure any part of the
              underlying image.
           d. Any proper confidentiality or other endorsements shall be branded on the lower
              left‐hand corner of the page, and shall not obscure any part of the underlying
              image.
           e. All single page static image file names should match the unique Bates number
              assigned to and branded on the static image as provided above.
           f. We request the production of extracted text from the native file consistent with
              the specifications for Searchable Text set forth in Section 4, below.

       Certain types of electronic files such as system and program files, as well as structured
       databases, may not be amenable to conversion into a meaningful static image or easily
       produced in native file format. The parties shall timely meet and confer to discuss the
       reasonable means for the production of such files in accordance with Rule 34. If
       necessary, any such relevant and responsive, but non‐convertible files, may be
       temporarily produced in the form of a placeholder TIFF image.
4.     Production of Searchable Text
       We request the production ESI with multi‐page searchable extracted text.
       For ESI from which text cannot be extracted, or from paper documents, we request
       multi‐page OCR text to be produced.
       We request such extracted text or OCR text be produced on a document level as .TXT
       files, with the .TXT filename matching the Bates number applied to the first page of the
       corresponding static image file or placeholder file, followed by the .TXT extension.
       We request that for files containing foreign, non‐English, language text, such text be
       produced in standard encoded 8‐bit Unicode Transformation Format (UTF‐8).




Requested Forms and Format for Document Production                                            Page 2
     Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 16 of 19


5.     Production of Load/Unitization Files
       We request the production of two load/unitization files with all productions:
           a. Metadata Import File: DAT format, in ASCII format, using Concordance default
              delimiters to separate the fields and records.
           b. Image Cross‐Reference File: Standard Opticon delimited file in .OPT format,
              containing the corresponding image information and indicating page breaks.
       Only one Metadata Import File and (if appropriate) one Image Cross‐Reference File
       should be included with each production.
       The Metadata Import File should contain the metadata fields detailed and described in
       Exhibit A and/or Exhibit B, as appropriate. We request the CUSTODIAN field be
       populated for all produced ESI and paper documents.
6.     Processing Specifications
       When processing ESI, we request GMT ‐5 be selected as the time zone.
       When processing ESI for production as a static image, we request “Auto Date” be forced
       off, and “hidden columns or rows”, “hidden worksheets”, “speaker notes”, “track
       changes”, and “comments” be forced on.
7.     Redactions
       In the event an ESI file needs to be redacted to remove information that is appropriately
       subject to protection from production in accordance with any applicable rule or order,
       that ESI file may be converted to a static image consistent with the specifications in
       Section 3, above; provided however, the parties agree to meet and confer concerning
       the redaction of spreadsheets and any other native ESI that would be not be reasonably
       usable if produced as static images. Clearly visible redactions should be applied to the
       static image. Any extracted text should be appropriately redacted, with searchable text
       provided for the remaining non‐redacted portions of the document consistent with the
       specifications in Section 4, above.
8.     Deduplication
       We request that prior to production, de‐duplication of documents be performed
       globally across the entire ESI collection. A list of all custodians who were in possession of
       the document, including those whose copy of the document was removed during de‐
       duplication, should be placed in the CUSTODIAN_DUPLICATE field, with each entry
       separated by a semi‐colon (;) character, as set forth in Exhibit B. We further request
       that deduplication be performed on a family level.




Requested Forms and Format for Document Production                                            Page 3
    Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 17 of 19


                                              EXHIBIT A

             Fields for Production of Paper Documents Converted to Static Images

Note: Field names may vary depending. The chart below describes the fields to be produced with
the Load / Unitization Files in generic, commonly used terms. We request any ambiguity about
the below Fields be discussed with us prior to processing.

 Field                         Definition
 CUSTODIAN                     Name of person from whose files the document is produced
 BEGBATES                      Beginning Bates Number (production number)
 ENDBATES                      End Bates Number (production number)
 BEGATTACH                     First Bates number of family range (i.e. Bates number of the first
                               page)
 ENDATTACH                     Last Bates number of family range(i.e. Bates number of the last
                               page of the last attachment)
 PGCOUNT                       Number of pages in the document
 FOLDER                        List any file folder information or other identifier associated with
                               organization of the document by the custodian
 BOX                           If stored or collected in boxes, list Box number/ID




Requested Forms and Format for Document Production                                           Exhibit A
    Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 18 of 19


                                               Exhibit B

                                      Fields for Production of ESI

Note: Field names may vary depending. The chart below describes the fields to be produced with
the Load / Unitization Files in generic, commonly used terms. We request any ambiguity about
the below Fields be discussed with us prior to processing.

 Field                        Doc Type      Definition
 CUSTODIAN                    All           Name of person from whose files the document is
                                            produced
 CUSTODIAN_DUPLICATE All                    Custodian, plus any additional Custodian(s) who had
                                            a duplicate copy removed during global de‐
                                            duplication,(with each Custodian separated by a
                                            semicolon (;) character)
 BEGBATES                     All           Beginning Bates Number (production number)
 ENDBATES                     All           End Bates Number (production number)
 BEGATTACH                    All           First Bates number of family range (i.e. Bates number
                                            of the first page)
 ENDATTACH                    All           Last Bates number of family range(i.e. Bates number
                                            of the last page of the last attachment)
 PGCOUNT                      All           Number of pages in the document
 ATTACHCOUNT                  All           Number of attachments to an email
 ATTACHNAME                   All           Name of each individual attachment
 FILESIZE                     All           File Size
 FILETYPE/APPLICATION         All           Application used to create document

 FILEEXT                      All           File extension of the native file (e.g., XLS, DOC, PDF)
 FILEPATH                     eDocs         File source path for all electronically collected
                                            documents, which includes location, folder name
 FILENAME                     eDocs         File name of the original electronically collected
                                            documents
 RECORDTYPE                   All           Descriptive field created by the vendor processing
                                            software (e.g. email, edoc, image, attachment)
 HASHVALUE                    All           MD5 Hash or SHA Value created during processing
 MAILSTORE                    eMail         Original path of mail store
 MSGID                        eMail         Hash Value created by mail application and contained
                                            in native file
 CONVERSATION_INDEX           eMail         Email thread identifier
 FROM                         eMail         Sender of email
 TO                           eMail         Recipient of email
 CC                           eMail         Additional Recipients of email
 BCC                          eMail         Blind Additional Recipients of email
 SUBJECT                      eMail         Subject line of email
 SENSITIVITY                  eMail         Sensitivity field extracted from native email message
                                            or other Outlook item.
 DATESENT                     eMail         Date Sent
 (mm/dd/yyyy)
 TIMESENT                     eMail         Time Sent



Requested Forms and Format for Document Production                                   Exhibit B – Page 1
  Case 3:21-cv-00026 Document 1-2 Filed on 02/05/21 in TXSD Page 19 of 19


DATERCVD             eMail     Date Received
(mm/dd/yyyy)
TIMERCVD             eMail     Time Received
TITLE                eDoc      Title field value extracted from the metadata of the
                               native file.
AUTHOR               eDoc      Creator of a document
DATECRTD             eDoc      Creation Date
(mm/dd/yyyy)
TIMCRTD              eDoc      Creation Time
LASTAUTHOR           eDoc      Last Saved field contained in the metadata of the
                               native file
LASTMODD             eDoc      Last Modified Date
(mm/dd/yyyy)
LASTMODT             eDoc      Last Modified Time
NATIVEFILELINK       All       For documents provided in native format
TEXTPATH             All       File path for OCR or Extracted Text files




                                                                       Exhibit B – Page 2
